Citation Nr: 0113725	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for frozen feet, legs 
and lower torso.

2.  Entitlement to service connection for shoulder 
disability, neck disability and low back disability to 
include, relative to each disability, arthritis.


REPRESENTATION

Appellant represented by:	John A. Tinney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The first issue listed on the title page will be addressed in 
the decision below.  The second issue listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.


FINDING OF FACT

No current residual, relative to the feet, legs or torso, of 
inservice exposure to cold is shown.


CONCLUSION OF LAW

Residuals of inservice exposure to cold, pertaining to the 
feet, legs and lower torso, were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim, relative to the first issue listed on the 
title page, and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information or evidence necessary to substantiate each aspect 
of his claim.  Further, it appears that copies of all extant 
clinical records prepared in conjunction with pertinent 
treatment rendered the veteran have been procured.  In 
addition, while the veteran has alluded to pertinent 
treatment rendered him in the immediate post service years by 
several physicians he related at his July 2000 hearing that 
all of these health care providers (except for one "Dr. C", 
addressed immediately hereafter) are dead.  See July 2000 
hearing transcript, pg. 18.  With respect to "Dr. C", the 
veteran related at his hearing that although Dr. C. was yet 
living, all of his clinical records had been destroyed.  The 
Board further notes that although the veteran indicated in a 
submission received at the RO in June 1998 that he had been 
pertinently hospitalized at the VA Medical Center in 
Birmingham, Alabama, "in 1948 or maybe 1949", a report 
pertaining to the veteran's hospitalization at such facility 
in 1955 reflects that the same was the veteran's "first 
admission" to such VA facility.  Finally, as noted above, the 
veteran was afforded a personal hearing at the RO in July 
2000, for which the related transcript is of record.  

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  There must be 
medical evidence demonstrative of a nexus between an 
inservice injury and any current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran asserts that he was involved in a vehicular 
accident in service "in December 1944 in England" during 
wintry weather.  Specifically, he avers that a truck he was 
riding in was involved in "a chain reaction accident".  
Thereafter, he indicates that his unit was immediately taken 
across "the English Channel" to France.  He indicates that 
the weather was extremely cold, i.e., "below zero all the 
time."  Thereafter, during a 12 to 14 day period in which he 
was waiting to receive treatment for his accident injuries he 
sustained frozen feet.  He elaborates that the snow was about 
knee deep and that he was wet all down to the low part of his 
body.  He was treated by means of his feet and legs being 
dipped in a vat filled with a solution, the same being 
repeated every day for two or three weeks.  It was, he 
recalls, three or four weeks before he experienced any relief 
from his cold injuries.  He indicates that he informed his 
mother of his cold injuries, on apparently several occasions, 
in letters sent home.  Within weeks after service, he 
indicates that his feet bothered him when he went to work at 
an automobile dealership.  He contends, in essence, that, as 
residuals of the cold he endured in service, he presently has 
impairment involving his feet, legs and lower torso. 

The report pertaining to the veteran's pre-discharge 
examination, accomplished in April 1946, reflects that his 
feet were at that time clinically evaluated as being normal.  
With respect to any other service medical records which may 
have existed, the National Personnel Records Center has 
indicated that the same were destroyed in a fire, presumably 
that which occurred at that facility in 1973.

Subsequent to service, when the veteran was seen for VA 
outpatient treatment in February 1998, he related that he had 
been frozen from the waist down at the Battle of the Bulge in 
service.  There were no pertinent findings on physical 
examination; the assessment was frozen feet.  When he was 
seen for VA outpatient treatment in May 1998, the veteran 
alluded to experiencing pain involving his right leg and 
right groin; there was no assessment.  

Lay statements submitted on the veteran's behalf included one 
from a former service comrade who indicated that he recalled 
that while in service the veteran's feet and legs had been 
put in a liquid solution for several days.  In addition, in a 
lay statement received from the veteran's sister, she related 
that she had read service correspondence from the veteran to 
his mother in which he made reference to having been frozen 
from the waist down owing to the inclement temperatures.  She 
added that, within the veteran's first year home after 
service, "he suffered from.....problems relating to his feet."

When the veteran was examined by VA in September 2000, he 
alluded to experiencing relatively constant scaling and pain 
involving his feet which started in 1948.  He also indicated 
that he had recently experienced bleeding from the fissures 
of his feet.  Findings on physical examination of the 
veteran's feet included erythema and fine scaling; his 
toenails were noted to be affected by onycholysis.  The 
pertinent examination diagnosis was probable onychomycosis 
and tinea pedis.  

In considering the veteran's claim of entitlement to service 
connection for frozen feet, legs and lower torso, the Board 
has attempted to be most precise in setting forth his related 
contentions in detail and with particularity.  However, owing 
to the reasoning advanced hereinbelow, the Board is of the 
opinion that service connection for the claimed residual 
disablement (relative to the feet, legs and torso) is not 
warranted.  While the Board is, as noted above, cognizant 
that any service medical records pertaining to the veteran 
which were extant in the early 1970's were lost due to no 
fault which may be attributed to him, it would emphasize, in 
accordance with the pertinent discussion advanced by the 
United States Court of Appeals for Veterans Claims in Dixon 
v. Derwinski, 3 Vet. App. 261 (1992), that it has no reason 
to doubt, based on his own testimony as well as several lay 
statements submitted on his behalf, that he was in fact 
exposed to very cold temperatures in Europe in late 1944.  
For service connection to obtain for any present residual 
disablement traceable to such inservice cold exposure, there 
must be evidence documenting the presence of the same.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, 
while the veteran was assessed as having "frozen feet" when 
he was seen for VA outpatient treatment in February 1998, the 
assessment was apparently rendered in the absence of any 
related findings on physical examination.  In any event, 
comprising a consideration of dispositive saliency, the Board 
is constrained to point out that, when the veteran was 
subsequently examined by VA in September 1999, the lone 
pertinent assessment implicated onychomycosis, a toenail 
plate condition of fungal origin, see Davenport v. Brown, 7 
Vet. App. 476, 477 (1995), and tinea pedis, which is simply 
common athlete's foot.  See Antonian v. Brown, 4 Vet. App. 
179, 181 (1993).  Given the latter observation, then, and in 
the absence of any evidence demonstrative of current residual 
disablement (involving the feet, legs or torso) associable 
with the veteran's conceded inservice cold exposure, the 
Board is constrained to conclude that service connection for 
frozen feet, legs and lower torso is not in order.  
38 U.S.C.A. § 1110; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096.


ORDER

Service connection for frozen feet, legs and lower torso is, 
in each instance, denied.


REMAND

As noted above, and insofar as it bears on the final issue 
listed on the title page, there has been a significant change 
in the law during the pendency of this appeal.  To reiterate, 
on November 9, 2000, the President signed into law the VCAA.  
This law, among other things, redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Concerning his claim for service connection for shoulder 
disability, neck disability and low back disability to 
include, relative to each disability, arthritis, the veteran, 
to reiterate in part, asserts that he was involved in a 
vehicular accident in service "in December 1944 in England" 
during wintry weather.  Specifically, he avers that a truck 
he was riding in was involved in "a chain reaction accident" 
and that he was thrown from the truck injuring his back, neck 
and right shoulder.  After the accident, his unit was 
immediately transported across "the English Channel" and it 
was approximately two weeks before he got any kind of medical 
attention for his injuries, the same consisting only of 
"strap[ing his] right arm to [his] body."  He contends, in 
substance, that owing to his involvement in the foregoing 
vehicular accident in service, he currently has shoulder 
disability, variously assessed, as well as neck disability 
and back disability to include arthritis.

A report pertaining to the veteran's pre-discharge 
examination, accomplished in April 1946, reflects that he was 
at that time free of any "[m]uskuloskeletal defect[]".  As to 
any other service medical records which may have existed, the 
National Personnel Records Center indicated, in May 1998, 
that the same were destroyed in a fire, presumably that which 
occurred at that facility in 1973.

Subsequent to service, the veteran was hospitalized in 1955 
at a VA facility in response to back trouble for the past two 
weeks.  The veteran related that his initial episode of back 
trouble had occurred in 1946 associated with a very high 
fever.  Low back pain had recurred thereafter, sometimes 
associated with fever and sometimes not.  X-ray examination 
of the veteran's lumbar spine revealed no abnormality.  The 
initial diagnosis was unstable back; the final diagnosis, 
rendered after treatment to include a several-day traction 
regimen, was chronic lumbosacral strain.  

The subsequent record reflects that the veteran received an 
injection in his right shoulder, in response to arthritis, on 
apparently several occasions in the early 1990's.  When the 
veteran presented to Dr. M. K. in October 1996 he alluded to 
having had right shoulder pain in 1943 in World War II which 
had resolved after several months and had not recurred since 
then.  Until the preceding month, the veteran related that he 
had been free of right shoulder pain.  The diagnosis, 
following pertinent physical examination, implicated a 
possible supraspinatus tendon tear in the right shoulder.  
Such tear was confirmed on a magnetic resonance imaging 
performed later the same month, in response to which surgery 
was accomplished in apparently January 1997.  The same month, 
when the veteran was seen by Dr. K., the veteran was noted to 
have chronic right shoulder pain.  When the veteran was seen 
for VA outpatient treatment in September 1997, he was 
assessed as having chronic low back pain.  A May 1998 
statement by Dr. V. M., who had apparently initially seen the 
veteran in the mid-1980's, reflects assessments of right 
shoulder bursitis (rendered in 1991) and right shoulder 
degenerative arthritis (rendered in 1993).  The statement 
further reflects that the veteran had presented in response 
to a neck problem in 1991; that, in 1995, he was assessed as 
having arthritis and disc disease referable to his cervical 
spine; and that, in 1996, pertinent X-ray examination 
confirmed the presence of arthritis involving his right 
shoulder.  The impression on an X-ray examination, performed 
under non-VA auspices in July 1999 with reference to the 
veteran's lumbar spine, implicated degenerative changes.  In 
a July 1999 statement from Dr. M., recounting that he had 
first seen the veteran in 1982, indicated that since then the 
veteran had been treated for right shoulder pain as well as 
spinal problems including pain and arthritis.  Dr. M. noted 
that the veteran had related a history that he had been 
injured in a wreck in service during World War II.  He added 
that, while he could not definitively say that the inservice 
wreck had caused the veteran's problems the past several 
years, the problems he was now experiencing could have come 
from an injury to his spine."

The veteran was afforded two VA examinations in August 2000.  
On one of the examinations, he related having been involved 
in a motor vehicle accident in service, for which medical 
care was not rendered until more than ten days later.  He 
indicated that, incident to such accident, he experienced 
problems involving his shoulder, neck and back.  The 
collective diagnoses, following the accomplishment of 
physical and X-ray examinations, implicated arthritis (i.e., 
"[d]egenerative joint disease") referable to the veteran's 
right shoulder as well as his cervical and lumbar spinal 
segments.  

The Board notes that, although the veteran was assessed, in 
conjunction with his examinations by VA in August 2000, as 
having arthritis referable to his right shoulder as well as 
his cervical and lumbar spinal segments, no opinion was 
rendered as to the likelihood that such pathology may be 
related to his inservice involvement (the occurrence of which 
the Board concedes) in a motor vehicle accident.  The Board 
is, therefore, of the opinion that pertinent examination by 
VA, as specified in greater detail below, should be 
accomplished before further related appellate consideration 
ensues.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for shoulder, neck 
and low back disabilities since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  Thereafter, the RO should arrange for 
the veteran to undergo pertinent VA 
examination to ascertain the nature and 
severity of all present disabilities 
referable to his right shoulder, neck and 
low back.  With respect to each 
disability so ascertained, the examiner, 
after reviewing the record to 
specifically include the reports 
pertaining to each VA examination 
afforded the veteran in August 2000, 
should offer an opinion as to whether it 
is at least as likely as not that the 
same is related to motor vehicle 
accident-occasioned trauma sustained by 
the veteran in service in the mid-1940's.  
Any special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that a copy of this remand, as 
well as the claims folder, should be made 
available to the examiner for review 
prior to the examination.  The rationale 
for all opinions expressed should be 
fully explained.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

4.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

